

	

		III 

		109th CONGRESS

		1st Session

		S. 284

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Smith (for himself,

			 Mr. Bayh, Mr.

			 Allen, Mr. Wyden,

			 Mr. McCain, Mr.

			 Levin, Mr. Crapo,

			 Mr. Dayton, Mr.

			 Hagel, Mr. Baucus,

			 Mr. Coleman, Mr. Hatch, Mr.

			 Bennett, Mr. Thomas,

			 Mr. Enzi, Mr.

			 Kyl, Mr. Grassley,

			 Mr. Craig, Mr.

			 Lugar, and Mr. Domenici)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To distribute universal service support

		  equitably throughout rural America, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Rural Universal Service Equity Act of

			 2005.

		

			2.

			Findings and purpose

			

				(a)

				Findings

				Congress makes the following

			 findings:

				

					(1)

					The Federal Communications

			 Commission’s high-cost model support program for certain carriers provides no

			 Federal support to 40 States.

				

					(2)

					Federal universal service

			 support should be calculated and targeted to small geographic regions within a

			 State to provide greater assistance to the rural consumers most in need of

			 support.

				

					(3)

					Local telephone competition

			 and emerging technologies are threatening the viability of Federal universal

			 service support.

				

				(b)

				Purposes

				The purposes of this Act are

			 as follows:

				

					(1)

					To begin consideration of

			 universal service reform.

				

					(2)

					To spread the benefits of the

			 existing Federal high-cost model support mechanism more equitably across the

			 nation.

				

			3.

			Comptroller General report on need to reform high-cost support

			 mechanism

			Not later than one year after

			 the date of the enactment of this Act, the Comptroller General shall submit to

			 Congress a report on the need to reform the high-cost support mechanism for

			 rural, insular, and high-cost areas. As part of the report, the Comptroller

			 General shall provide an overview and discuss whether—

			

				(1)

				existing Federal and State

			 high-cost support mechanisms ensure rate comparability between urban and rural

			 areas;

			

				(2)

				the Federal Communications

			 Commission and the States have taken the necessary steps to remove implicit

			 support;

			

				(3)

				the existing high-cost

			 support mechanism has affected the development of local competition in urban

			 and rural areas; and

			

				(4)

				amendments to

			 section

			 254 of the Communications Act of

			 1934 (47

			 U.S.C. 254) are necessary to preserve and advance universal

			 service.

			

			4.

			Eligibility for universal service support for high-cost

			 areas

			Section 254 of the

			 Communications Act of 1934

			 (47 U.S.C.

			 254) is amended by adding at the end the following new

			 subsection:

			

				

					(m)

					Universal service support for high-cost areas

					

						(1)

						Calculating support

						In calculating Federal

				universal service support for eligible telecommunications carriers that serve

				rural, insular, and high-cost areas, the Commission shall, subject to

				paragraphs (2) and (3), revise the Commission’s support mechanism for high-cost

				areas to provide support to each wire center in which the incumbent local

				exchange carrier’s average cost per line for such wire center exceeds the

				national average cost per line by such amount as the Commission determines

				appropriate for the purpose of ensuring the equitable distribution of universal

				service support throughout the United States.

					

						(2)

						Hold harmless support

						In implementing this

				subsection, the Commission shall ensure that no State receives less Federal

				support calculated under paragraph (1) than the State would have received, up

				to 10 percent of the total support distributed, under the Commission’s support

				mechanism for high-cost areas as in effect on the date of the enactment of this

				subsection.

					

						(3)

						Limitation on total support to be provided

						The total amount of support

				for all States, as calculated under paragraphs (1) and (2), shall be equivalent

				to the total support calculated under the Commission’s support mechanism for

				high-cost areas as in effect on the date of the enactment of this

				subsection.

					

						(4)

						Construction of limitation

						The limitation in paragraph

				(3) shall not be construed to preclude fluctuations in support on the basis of

				changes in the data used to make such calculations.

					

						(5)

						Implementation

						Not later than 180 days

				after the date of the enactment of this subsection, the Commission shall

				complete the actions (including prescribing or amending regulations) necessary

				to implement the requirements of this subsection.

					

						(6)

						Definition

						In this subsection, the

				term Commission’s support mechanism for high-cost areas means

				section 54.309 of title 47, Code of Federal Regulations and the regulations

				referred to in such section.

					.

		

			5.

			No effect on rural telephone companies

			Nothing in this Act shall be

			 construed to affect the support provided to an eligible telecommunications

			 carrier under section 214(e) of the

			 Communications Act of 1934

			 (47 U.S.C.

			 214(e)) that is a rural telephone company (as defined in

			 section 3 of such Act (47 U.S.C. 153)).

		

